DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niwa (JP 2008031921 A – see translation provided by Examiner).
	With respect to claim 1, Niwa teaches a muffler (Figures 1-2) comprising: an exhaust pipe (8) including communication holes (14) and configured to allow an exhaust gas to flow through an interior of the exhaust pipe (8); a shell (2) disposed outside the communication holes (14) to cover the communication holes (14); a cover (10) having a tubular shape and disposed between the exhaust pipe (8) and the shell (2) at a specific distance from the exhaust pipe (8), the cover (10) covering at least one of the communication holes (14); a first sound absorbing material (23) that fills a space between the shell (2) and the cover (10); and a second sound absorbing material (22) that fills a space between the exhaust pipe (8) and the cover (10); wherein all of the communication holes (14) are covered with either the first sound absorbing material (23) or the second sound absorbing material (22); and wherein some of the communication holes (14) are covered with the first sound absorbing material (23), and the other communication holes (14) are covered with the second sound absorbing material (22).  It is noted that that claimed configuration of the sound absorbing materials does not preclude the arrangement of Niwa having both the first and second sound absorbing materials both covering the communication holes.
	With respect to claim 2, Niwa teaches wherein each of the exhaust pipe (8) and the cover (10) has a cylindrical shape and a common central axis, and wherein a diameter of the exhaust pipe (8) is at least 1.8 times as large as a distance between the exhaust pipe (8) and the cover (10).  
	With respect to claim 3, Niwa teaches wherein opposing first and second ends (ends constituted by end sections of cover #10 including seal components #18/20) of the cover (10) in an axial direction of the exhaust pipe are fixed (via seals #18/20) to the exhaust pipe (8).  
	With respect to claim 4, Niwa teaches wherein at least one opposing first and second ends (defined by at least one of the opposing extreme ends of cover#10, excluding sealed areas #18/20) of the cover (10) in an axial direction of the exhaust pipe (8) is formed as an open end (note gap between pipe #8 and cover #10 at respective ends), the open end including a gap (clearly seen) between the cover (10) and the exhaust pipe (8).  
	With respect to claim 5, Niwa teaches wherein the cover (10) includes auxiliary holes (16) disposed in a portion facing an outer peripheral surface of the exhaust pipe (8).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Niwa (JP 2008031921 A – see translation provided by Examiner).
	With respect to claim 7, Niwa is relied upon for the reasons and disclosures set forth above.  Niwa further teaches wherein the second sound absorbing material (22) has a relatively high density ([0019]), which will yield a relatively high ventilation resistance, and wherein the first sound absorbing material (23) does not specify a density/ventilation resistance, but is fiberglass, as opposed to the stainless steel of the second sound absorbing material, the first sound absorbing material being optional ([0022]). 
	Niwa fails to explicitly teach wherein the second sound absorbing material has a greater ventilation resistance than the first sound absorbing material.  
	It is however obvious that the second sound absorbing material (high density stainless steel wool – [0019]) has a greater ventilation resistance than the first sound absorbing material (23 – fiberglass, which is optional [0022]), as the second sound absorbing material defines a high density, which will yield a high ventilation resistance so as to trap soot flowing through the muffler from escaping layer #22.  If the optional fiberglass layer of the first sound absorbing material did have a higher ventilation resistance than the already high ventilation resistance of the second sound absorbing material, making it optional would have a discernable effect on the operation of the muffler, as it would have to be very dense, which would greatly affect airflow resistance/sound absorbing effect of the device, and an increased flow resistance would greatly affect the backpressure created by the muffler; while omitting it completely would yield a muffler having a completely different design having no effect on the backpressure and flow through the muffler.  Niwa species a high density range for the steel wool layer, but merely refers to the fiberglass layer as optionally filling a sound deadening chamber, meaning that the first sound absorbing/fiberglass layer #23 is merely to optionally aid in sound absorption, and is not intended to having any great effect on ventilation/flow resistance, while the second sounding absorbing/steel wool layer is intended to be a high ventilation resistance layer so as to trap soot from passing therethrough. Therefore, it is obvious that the second sound absorbing material has a greater ventilation resistance than the first sound absorbing material.
	With respect to claim 8, Niwa teaches a muffler (Figures 1-2) comprising: an exhaust pipe (8) including communication holes (14) and configured to allow an exhaust gas to flow through an interior of the exhaust pipe (8); a shell (2) disposed outside the communication holes (14) to cover the communication holes (14); a cover (10) having a tubular shape and disposed between the exhaust pipe (8) and the shell (2) at a specific distance from the exhaust pipe (8), the cover (10) covering at least one of the communication holes (14); a first sound absorbing material (23) that fills a space between the shell (2) and the cover (10); and a second sound absorbing material (22) that fills a space between the exhaust pipe (8) and the cover (10), wherein the second sound absorbing material (22) has a relatively high density ([0019]), which will yield a relatively high ventilation resistance, and wherein the first sound absorbing material (23) does not specify a density/ventilation resistance, but is fiberglass, as opposed to the stainless steel of the second sound absorbing material, the first sound absorbing material being optional ([0022]). 
	Niwa fails to explicitly teach wherein the second sound absorbing material has a greater ventilation resistance than the first sound absorbing material.  
	It is however obvious that the second sound absorbing material (high density stainless steel wool – [0019]) has a greater ventilation resistance than the first sound absorbing material (23 – fiberglass, which is optional [0022]), as the second sound absorbing material defines a high density, which will yield a high ventilation resistance so as to trap soot flowing through the muffler from escaping layer #22.  If the optional fiberglass layer of the first sound absorbing material did have a higher ventilation resistance than the already high ventilation resistance of the second sound absorbing material, making it optional would have a discernable effect on the operation of the muffler, as it would have to be very dense, which would greatly affect airflow resistance/sound absorbing effect of the device, and an increased flow resistance would greatly affect the backpressure created by the muffler; while omitting it completely would yield a muffler having a completely different design having no effect on the backpressure and flow through the muffler.  Niwa species a high density range for the steel wool layer, but merely refers to the fiberglass layer as optionally filling a sound deadening chamber, meaning that the first sound absorbing/fiberglass layer #23 is merely to optionally aid in sound absorption, and is not intended to having any great effect on ventilation/flow resistance, while the second sounding absorbing/steel wool layer is intended to be a high ventilation resistance layer so as to trap soot from passing therethrough. Therefore, it is obvious that the second sound absorbing material has a greater ventilation resistance than the first sound absorbing material, as the
	With respect to claim 9, Niwa teaches wherein each of the exhaust pipe (8) and the cover (10) has a cylindrical shape and a common central axis, and wherein a diameter of the exhaust pipe (8) is at least 1.8 times as large as a distance between the exhaust pipe (8) and the cover (10).  
	With respect to claim 10, Niwa teaches wherein opposing first and second ends (ends constituted by end sections of cover #10 including seal components #18/20) of the cover (10) in an axial direction of the exhaust pipe are fixed (via seals #18/20) to the exhaust pipe (8).  
	With respect to claim 11, Niwa teaches wherein at least one opposing first and second ends (defined by at least one of the opposing extreme ends of cover#10, excluding sealed areas #18/20) of the cover (10) in an axial direction of the exhaust pipe (8) is formed as an open end (note gap between pipe #8 and cover #10 at respective ends), the open end including a gap (clearly seen) between the cover (10) and the exhaust pipe (8).  
	With respect to claim 12, Niwa teaches wherein the cover (10) includes auxiliary holes (16) disposed in a portion facing an outer peripheral surface of the exhaust pipe (8).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Examiner considers Niwa to teach all of the limitations as claimed by Applicant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (9:00-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837